Exhibit 10.25

 

 

Stock Option Award Agreement

Based on the

NovoCure Limited

2015 Omnibus Incentive Plan

 

(the "Agreement")

 

This Agreement, dated as of __________________________ (the “Grant Date”) , is
entered into

between

NovoCure Limited, a Jersey Isle company, registered at Le Masurier House, La Rue
le Masurier, St. Helier JE2 4YE, Jersey Isle (the “Company”),

and

_________________________[name and address to be inserted] (the “Participant”).

Preliminary Statement

The Participant is employed [if applicable: as managing director] by the German
subsidiary of the Company, NovoCure GmbH, having its seat in Frankfurt am Main,
registered in the commercial register of the local court of Frankfurt am Main
under HRB 95264, with business address at Westendstraße 21, 60325 Frankfurt am
Main (the “Employer”). The Company hereby grants to the Participant, as an
Eligible Employee, this stock option (the “Stock Option”)  based on the NovoCure
Limited 2015 Omnibus Incentive Plan, as it may be amended from time to time (the
“Plan”), to purchase the number of ordinary shares of the Company set forth
below (the “Ordinary Shares”).  Except as otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan.  By signing and returning this Agreement, the Participant acknowledges
having received and read a copy of the Plan and agrees to comply with it, this
Agreement and all applicable laws and regulations.

Accordingly, the parties hereto agree as follows:

1.Tax Matters.  Upon the exercise of the Stock Option by the Participant and the
delivery of Ordinary Shares by the Company to the Participant, the Employer
shall have the right to deduct from any cash payment to be made to the
Participant any taxes and social security contributions required by law to be
withheld. Should the amount of the cash payment not be sufficient, the
Participant is obliged to provide the wage tax amount as well as the employee’s
social security amount, which are payable to the competent authorities by the
Employer, to the Employer. If the Participant does not provide the relevant
amounts the Employer will notify the competent authorities accordingly.

2.Grant of Stock Option.  The Company hereby grants, based on the Plan and the
terms and conditions set forth herein and therein, to the Participant the Stock
Option to purchase from the Company _____ Ordinary Shares at a price per share
of $_____ (the “Exercise Price”).




 

 

--------------------------------------------------------------------------------

 

3.Vesting.  

(a)Vesting Schedule.  The Stock Option shall vest and become exercisable on the
dates and in the cumulative percentages provided in the table below; provided,
with respect to each vesting date, that the Participant has not experienced a
Termination prior to such date.  There shall be no proportionate or partial
vesting in the periods prior to each vesting date.  The Vesting Date for this
Stock Option shall be [DATE].

Vesting Date

Cumulative Percent Vested

First Anniversary of the Vesting Date

[25%]

Second Anniversary of the Vesting Date

[50%]

Third Anniversary of the Vesting Date

[75%]

Fourth Anniversary of the Vesting Date

[100%]

 

(b)Unvested Stock Options.  Any portion of the Stock Option that is not vested
as of the date of a Participant’s Termination for any reason shall terminate and
expire on the date of such Termination.

4.Exercise.

(a)To the extent that the Stock Option has become vested and exercisable with
respect to a number of Ordinary Shares, the Stock Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Stock Option in accordance with the
Plan.  The Participant may exercise the Stock Option by delivering to the
Company written notice of the number of Ordinary Shares covered by the exercise,
together with the aggregate Exercise Price.  Payment may be made by: (i) cash,
check, bank draft or money order payable to the order of the Company; (ii)
solely to the extent permitted by applicable law and authorized by the
Committee, through a procedure whereby the Participant delivers irrevocable
instructions to a broker reasonably acceptable to the Company to deliver
promptly to the Company an amount equal to the aggregate Exercise Price; or
(iii) on such other terms and conditions as may be acceptable to the Committee. 
Upon expiration of the Stock Option, the Stock Option shall be canceled and no
longer exercisable.  

(b)Unless otherwise directed or permitted by the Committee, the Participant must
pay or provide for all applicable withholding taxes in respect of the exercise
of the Stock Option by (i) remitting the aggregate amount of such taxes to the
Company in full, by cash, check, bank draft or money order payable to the order
of the Company; (ii) to the extent permitted by the Committee, by making
arrangements with the Company to have such taxes withheld from other
compensation due to Participant; or (iii) solely to the extent permitted by
applicable law and authorized by the Committee, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Company to deliver promptly to the Company an amount equal to the
applicable withholding taxes.

(c)Upon the exercise of the Stock Option, the Participant:

(i)will be deemed to acknowledge and make such representations and warranties as
may be requested by the Company for compliance with applicable laws, and any
issuances of Ordinary Shares by the Company shall be made in reliance upon the
express representations and

2

 

--------------------------------------------------------------------------------

 

warranties of the Participant; and   

 

(ii)will not sell, transfer or otherwise dispose of the Ordinary Shares in
violation of the Plan or this Agreement or dispose of the Ordinary Shares unless
and until the Participant has complied with all requirements of this Agreement
applicable to the disposition of the Ordinary Shares.

 

(d)Pursuant to the Plan, in the event the Participant engages in Detrimental
Activity prior to any exercise of the Stock Option, the Stock Option shall
thereupon terminate and expire.  As a condition of the exercise of the Stock
Option, the Participant shall be required to certify in a manner acceptable to
the Company (or shall be deemed to have certified) that the Participant is in
compliance with the terms and conditions of the Plan and that the Participant
has not engaged in, and does not intend to engage in, any Detrimental
Activity.  In the event the Participant engages in Detrimental Activity during
the one-year period commencing on the date the Stock Option is exercised, the
Company shall be entitled to recover from the Participant, at any time within
one year after such Detrimental Activity, and the Participant shall pay over to
the Company, the Ordinary Shares received from such exercise, or, if such
Ordinary Shares have been transferred, an amount equal to Fair Market Value of
such Ordinary Shares on the date of such exercise.

(e)The restrictions regarding Detrimental Activity are necessary for the
protection of the business and goodwill of the Company and are considered by the
Participant to be reasonable for such purposes.  Without intending to limit the
legal or equitable remedies available in the Plan and in this Agreement, the
Participant acknowledges that engaging in Detrimental Activity will cause the
Company material irreparable injury for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such activity or threat thereof, the Company shall be
entitled, in addition to the remedies provided under the Plan, to obtain from
any court of competent jurisdiction a temporary restraining order or a
preliminary or permanent injunction restraining the Participant from engaging in
Detrimental Activity or such other relief as may be required to specifically
enforce any of the covenants in the Plan and this Agreement without the
necessity of posting a bond, and in the case of a temporary restraining order or
a preliminary injunction, without having to prove special damages.

5.Stock Option Term.  The term of the Stock Option shall be (i) until the tenth
anniversary of the Grant Date, or (ii) for holders of more than 10% of shares of
the Company or an Affiliate, until the fifth anniversary of the Grant Date,
after which time it shall expire (the “Expiration Date”), subject to earlier
termination in the event of the Participant’s Termination as specified in the
Plan and this Agreement.  Notwithstanding anything herein to the contrary, upon
the Expiration Date, the Stock Option (whether vested or not) shall be
immediately forfeited, canceled and terminated for no consideration and no
longer shall be exercisable.  The Stock Option is subject to termination prior
to the Expiration Date to the extent provided in the Plan or this Agreement.

6.Termination and Change in Control.  

(a)The provisions in the Plan regarding Termination and Change in Control shall
apply to the Stock Option, provided that subsections (b) and (c) apply if the
employment relationship (Arbeitsverhältnis or Dienstverhältnis, as the case may
be) between the Participant and the Employer is governed by German law.

(b)Without limiting the general definition of “Cause” pursuant to Section 2.6 of
the Plan, a termination by the Employer pursuant to Section 626 of the German
Civil Code (Bürgerliches Gesetzbuch) and – if applicable – a termination for
misconduct (verhaltensbedingte

3

 

--------------------------------------------------------------------------------

 

Kündigung) pursuant to Section 1 of the German Protection from Unfair Dismissal
Act (Kündigungsschutzgesetz) are deemed to be terminations for Cause. 

(c)The date or time of Termination of Employment (Section 2.47 (a) of the Plan)
shall be:

(i)if the employment relationship is terminated by giving notice  (Kündigung) of
either party, the date when notice of termination is given, irrespective of  the
duration of any applicable notice period, and, if the Participant is a managing
director, alternatively the date when notice of termination of the office as
managing director (revocation or resignation) is given, whichever is earlier;

(ii)if the employment relationship or the office as managing director is
terminated by mutual agreement, the date when the termination agreement is
concluded;

(iii)in all other cases the date when the employment relationship or the office
as managing director comes to its legal end.

However, the time limits determined in Section 6.4 (f), (g) and (h) of the Plan
(one year, 90 days, 30 days) shall be calculated as of the date when the
employment relationship comes to its legal end.

 

7.Restriction on Transfer of Stock Option.  The provisions in the Plan regarding
restrictions on Transfer shall apply to the Stock Option.

8.No Rights as a Stockholder.  The Participant shall not have any rights as a
stockholder of the Company with respect to any Award until the Participant
becomes the holder of record of the Ordinary Shares underlying the Award.  

9.Provisions of the Plan.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to
time.  The Plan is incorporated herein by reference. If and to the extent that
this Agreement conflicts or is inconsistent with the Plan, the provisions of
this Agreement shall prevail.  

10.Notices.  All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:

 

(a)unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 10, any notice required to be delivered
to the Company shall be properly delivered if delivered to:

NovoCure Limited

20 Valley Stream Pkwy

Suite 300

Malvern, PA 19355

Attention: General Counsel

Telephone:(212) 767-7530

 

(b)if to the Participant, to the address indicated above.

4

 

--------------------------------------------------------------------------------

 

Any notice, demand or request, if made in accordance with this Section 10 shall
be deemed to have been duly given:  (i) when delivered in person; or (ii) on the
first business day following the date of deposit if delivered by an
internationally recognized overnight delivery service.

11.No Right to Employment or Directorship / No Entitlement to Further Awards.  

(a)This Agreement shall not give the Participant or other Person any right to
employment or directorship by the Company or an Affiliate, or limit in any way
the right of the Employer to terminate the Participant’s employment or
directorship at any time.

(b)This Agreement gives no entitlement to the Participant to further awards.

12.Waiver of Jury Trial.  Each party to this Agreement, for itself and its
affiliates, hereby irrevocably and unconditionally waives to the fullest extent
permitted by applicable law all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to the actions of the parties hereto or their respective affiliates
pursuant to THE PLAN OR this Agreement or in the negotiation, administration,
performance or enforcement of THE PLAN OR this Agreement.

13.Severability of Provisions.  If at any time any of the provisions of this
Agreement shall be held invalid or unenforceable, or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

14.Governing Law.  All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the internal laws of the Jersey Isles, without giving effect to
its principles of conflict of laws.

15.Currency Exchange Rates. Except as otherwise determined by the Committee, all
monetary values with respect to Stock Options, including without limitation, the
Fair Market Value and the exercise price of each Option, shall be stated in
United States Dollars. In the event that the exercise price is in fact to be
paid in Euros, at the sole discretion of the Committee, the conversion rate
shall be the last known representative rate of the U.S. Dollar to the Euro on
the date of payment.

16.Interpretation.  Unless a clear contrary intention appears: (a) the defined
terms herein shall apply equally to both the singular and plural forms of such
terms; (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
the Plan or this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (c) any pronoun
shall include the corresponding masculine, feminine and neuter forms; (d)
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (e) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or

5

 

--------------------------------------------------------------------------------

 

other provision of any law, rule or regulation means that provision of such law,
rule or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (f) “hereunder,” “hereof,” “hereto,”  and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (g) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (h) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (i) “or” is used in the inclusive sense
of “and/or”; (j) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (k) reference to dollars or $ shall be deemed to refer to U.S.
dollars. 

17.No Strict Construction.  This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

[Remainder of Page Left Intentionally Blank]




6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

NOVOCURE LIMITED

 

 

By:

Name:  
Title:    

PARTICIPANT

By:

Name:  

7

 